                       No. 6:20-cv-00017

              Tamala Michelle Crawley,
                        Plaintiff,
                           v.
      Commissioner, Social Security Administration,
                      Defendant.

                 Before B ARKER , District Judge

                           ORDER

    On January 13, 2020, plaintiff Tamala Michelle Crawley
filed this civil action pursuant to the Social Security Act, 42
U.S.C. § 205(g), for judicial review of the Commissioner’s de-
nial of plaintiff’s application for social security benefits. Doc.
1. The case was referred to United States Magistrate Judge
John D. Love pursuant to 28 U.S.C. § 636(b). Doc. 2.
    On January 15, 2020, plaintiff filed a motion requesting to
pay the filing fee in installments accompanied by no affidavits
or cause other than that plaintiff was “unable to pay the full
amount at this time.” Doc. 3. The court denied that motion
and ordered plaintiff to either: (1) pay the statutory filing fee
of $400.00, (2) submit a completed application to proceed in
forma pauperis, or (3) resubmit a motion requesting a payment
plan, including the basis for its necessity. Doc. 7.
    Thereafter, plaintiff re-filed the same motion, amended
only to add an “affidavit” stating that plaintiff could not pay
the entire filing fee at that time. Doc. 9. The document was not
signed by plaintiff and does not provide her income, liquid
assets, debts, or any other financial information. Doc. 9-1. On
February 10, 2020, the magistrate judge issued a report, rec-
ommending dismissal of plaintiff’s complaint for failure to
comply with a court order and failure to prosecute. Doc. 10.
Plaintiff’s counsel was served with the report via the court’s
CM/ECF electronic filing system. More than 14 days have
passed since plaintiff received the report and recommenda-
tion and no objections have been filed.
    Having reviewed the report and recommendation, the
court finds no clear error. Douglass v. United Servs. Auto. Ass’n,
79 F.3d 1415, 1420 (5th Cir. 1996) (en banc). Accordingly, the
report and recommendation is adopted as the opinion of the
court. Fed. R. Civ. P. 72(b)(3). Plaintiff’s complaint is dis-
missed without prejudice for failure to comply with an order
of the court and failure to prosecute. All pending motions are
hereby denied. The clerk of court is directed to close the case.
                    So ordered by the court on February 26, 2020.



                                    J. C AMPBELL B ARKER
                                  United States District Judge




                              -2-
